id office uilc cca_2011021610345836 -------------- number release date from -------------------- sent wednesday date am to -------------------- cc ------------------- subject injured_spouse community_property question hello ----------- this is in response to your request for advice issue you have asked whether a wife who lives with her husband in california a community_property_state is eligible for injured_spouse relief from the offset provisions of sec_6402 facts the couple filed a joint_return the couple had wages withheld for taxes throughout the year and would have gotten a refund but for the offset provision of sec_6402 which allowed the service to apply that refund towards a tax_liability that the husband occurred prior to this marriage the wife claims that she is entitled to a refund of part of this offset as an injured_spouse arguing that her wages are separate_property because they are directly deposited into a separate bank account she bases her claim that her wages are separate_property on cal fam code sec_911 which provides earnings_of a married_person during marriage are not liable for a debt incurred by the person's spouse before marriage after the earnings_of the married_person are paid they remain not liable so long as they are held in a deposit account in which the person's spouse has no right of withdrawal and are uncommingled with other_property in the community estate except property insignificant in amount conclusion the wife is not eligible for a refund because the amount of the refund comes from community_property the amount withheld never reached her bank account analysis in california wages earned by either of the spouses is community_property cal fam code in re marriage of haines cal rptr 2d martin v southern pacific co cal here the amount that the wife is requesting to be refunded is the amount of her withheld wages that went towards satisfaction of her husband’s pre-marriage tax_liability those wage withholdings never went into any separately maintained bank account therefore she is not entitled to a refund because wages are community_property and the amounts withheld from those wages are of the same character further the amounts withheld from those wages and subjected to refund offset to pay the tax_liability were never available for deposit into a separate_account maintained by her in addition we note that cal fam code sec_911 is a state exemption statute which does not bind the service for collection purposes the united_states supreme court addressed the issue of whether state exemption statutes affect the service's authority to collect by levy the court held that they do not stating exempt status under state law does not bind the federal collector federal_law governs what is exempt from federal levy mitchell pincite in u s v mitchell 403_us_190 please let me know if you have any further questions thank you ----------------------------- ------------------- ---
